Adams, J.
-The petition states substantially that at the time the company received the payment of ten dollars and returned the policy to the plaintiff, it elected to continue the policy in force. The demurrer admits the allegation, but then the allegation must be taken with such qualifications as the other parts of the petition impose upon it. The policy was in force to this extent, that it was the plaintiff’s right to pay the balance due on her note at any time, and by such payment merely, and without any further contract, the policy would become operative. The effect of returning the policy, after notification that the premises were used for a restaurant and bakery, was to waive any forfeiture which had taken place by reason of such use, but it did not operate as an indefinite extension of the time of payment of the note. The safety of policy holders, as well as insurers, depends upon prompt payment by the policy holders, and it being provided in the policy in suit that if any part of the note remains past due and unpaid at the time of the loss the policy shall be void, the plaintiff cannot recover. Watrous v. The Mississippi Valley Ins. Co., 35 Iowa, 582; Williams v. The City of Albany Ins. Co., 19 Mich., 451; Schmidt v. Insurance Co., 41 Ill., 295.
Afeibmed.